Case 19-18585-MAM Doc97_ Filed 03/30/20 Page 1of3

 

U.S. BANKRUPTCY COURT
SO. DISTRICT OF FLORIDA-WPB

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA MAR $ @ 2020

www.flsb.uscourts.gov

 

 

 

 

 

 

In re:
MERIDIAN MARINA AND YACHT CLUB Case No.: 19-1
OF PALM CITY, LLC Chapter 11

EIN XX-XXXXXXX
Debtor(s) _/
CREDITOR, CHARLES GOODMAN’S RESPONSE AND OBJECTION TO THE
DISCLOSURE STATEMENT FOR MERIDIAN MARINA AND YACHT CLUB
OF PALM CITY, LLC
The Creditor, Charles Goodman files response and objection to the disclosure
statement for Meridian Marina and Yacht Club of Palm City, LLC and would state:

1. I filed proof of claim number 7 on August 9, 2019 for $18,461.23.

2. Proof of claim number 7 includes unreimbursed storage fees of $1,458.38
estimates between $3,625.00 and $7,861.47 to repair the damage to my boat and
legal fees / filing costs of $8,421.38 incurred prior to the marina’s chapter 11
filing on June 27, 2019.

3. In the hearing that I attended in person on January 10“, 2020 Mr. Mullen
testified in front of the court and under oath that all creditors would be paid in full
upon sale of the assets.

4, The disbursement plan only reflects a payment of $600.00 for damages to
my vessel and thus does not provide fully for my claim of $18,461.23.

5. The proposed plan and disclosure statement are inconsistent with the

statements made in court and as currently proposed is not fair and equitable to all

the creditors.
Case 19-18585-MAM Doc97_ Filed 03/30/20 Page 2 of 3

WHEREFORE the Creditor respectfully requests that this Court enter an Order
sustaining the Objection to the disclosure statement and plan, directing the debtor to
propose a plan where all claims are paid pursuant to their claims prior to any money
being returned to the debtor, and such other and further relief as the Court may deem just
and proper.

I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished via 15‘ Class U.S. Mail to the attached list this 26 day of March, 2020.
\

TE

Charles Goodman

 
 

ee +

Case 19-18585-MAM Doc 97

 

Charles Goodman

* 3022 SW Lake Terrace

Palm City, FL. 34990

Filed 03/30/20 Page 3 of 3

Me .
ee nen wSeemc \—
“ es - ~ - NE ”

2 a

   

 
 

“aoa aere0 Fea Lees

Clerk of Courts

United States Bankruptcy Court
Southern District of Florida

1515 North Flagler Drive, 8th Floor

West Palm Beach, FL 33401 -
BES L-SISLGS Heda te ltbeelebeledeh
oe _ ft _ . ;

 

 

 
